Habéis, J.
If in fact whisky was what it has been argued to be, a drug, then, we apprehend, the payment by an apothecary for a license to vend drugs would have protected him against this indictment. We are old fashioned, and perhaps ignorant of the expansion of many words in modern use, amongst them the word “ drug.” We have grown up with the idea, that drugs were compounds, mostly of mineral, animal, or vegetable substances, made by apothecaries and others, and used as medicine in the treatment of disease, and commonly called physic. We cannot well see how whisky can be, with propriety, included in the term last used. That term carries along it with an idea, inseparable from it, of something repulsive, nauseous — at which the gorge heaves. Whisky, on the contrary, is inviting, exhilarating; and to procure it, many a poor wretch will sell the last cow which gives sustenance to his little children, the bed, even, on which a miserable wife, who clings to him in sunshine and. in storm, lies down at night to recruit her strength for the morrow’s toil. Can that be a drug that is. so loved, and for which thousands are daily sacrificing every thing which should be dear to man on earth, and even the hope of Heaven?
It is certainly sometimes taken medicinally; never as a drug.
■ Nor will whisky fall within another sense of the term drug, viz, that of being a commodity that lies on one’s *536hands, and is not saleable in market; or, an article of slow sale, and for which there is little demand. If these are the characteristics of a drug, is it not a palpable misnomer to call whisky one ?
So much in answer to the argument. The record shows that plaintiff in error did sell whisky in a quantity less than a quart. To vend it in less quantity than a quart requires a license to be had. Without such license, the vendor is a violator of a revenue law of the State, and is punishable, when -convicted, - by fine. Apothecaries, physicians, merchants, hotel-keepers, indeed, all persons who retail spirituous liquors in a quantity less than a quart, must obtain, direct, a license upon the payment of the sum fixed by law, or take the consequences of their failure.
Judgment affirmed.